Citation Nr: 0014847	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for disability 
manifested by muscle spasm secondary to service-connected 
chronic low back strain associated with degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for disability 
manifested by numbness secondary to service-connected chronic 
low back strain associated with degenerative disc disease of 
the lumbar spine.

4.  Entitlement to service connection for disability 
manifested by sleep disturbance secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for anxiety and 
depression disorders secondary to service-connected chronic 
low back strain associated with degenerative disc disease of 
the lumbar spine.

6.  Entitlement to an increased rating for chronic low back 
strain associated with degenerative disc disease of the 
lumbar spine, currently evaluated as 40 percent disabling.

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to September 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and February 1998 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a hip 
disability is not plausible.

2.  The claim of entitlement to service connection for 
disability manifested by muscle spasm secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not 
plausible.

3.  The claim of entitlement to service connection for 
disability manifested by numbness secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not 
plausible.

4.  The claim of entitlement to service connection for 
anxiety and depression disorders secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a hip 
disability is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
disability manifested by muscle spasm secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for 
disability manifested by numbness secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim of entitlement to service connection for 
disability manifested by sleep disturbance secondary to 
service-connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a).  

5.  The claim of entitlement to service connection for 
anxiety and depression disorders secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for hip disability on a 
direct basis and disabilities manifested by muscle spasm, 
numbness, and sleep disturbance and anxiety and depression 
disorders secondary to service-connected disability are well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski,  2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim based on direct 
service connection to be well grounded, there must be 
competent evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for a claim for secondary service connection to be 
well grounded there must be medical evidence both of a 
current disability and of an etiological relationship between 
that disability and service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, (West 1991); 38 C.F.R. § 3.303 (1999).  For 
secondary service connection to be granted, it must be shown 
that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  (en banc).

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any hip 
disability.  The report of his September 1955 service 
separation examination does not reflect any disability 
regarding the hip.  Neither do current medical records 
reflect that the veteran has current disability of the hip.  

A review of all of the medical evidence of record does not 
indicate that any separate disability has been identified 
that is due to either muscle spasm, numbness, or sleep 
disturbance.  October and November 1995 VA treatment records 
reflect that the veteran has depression and a history of 
major depression.  A June 1994 VA treatment record reflects 
that the veteran has chronic anxiety.  However, there is no 
competent medical evidence of record that associates either 
anxiety or depression disorders with the veteran's service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine.

In order for the veteran's claim of entitlement to service 
connection for hip disability on a direct basis to be well 
grounded there must be competent medical evidence of current 
disability and competent medical evidence of a nexus between 
current hip disability and service.  In order for his claims 
with respect to service connection on a secondary basis to be 
well grounded there must be competent medical evidence of 
current disability and competent medical evidence relating 
current disability to service-connected disability.  There is 
no competent medical evidence that identifies currently 
manifested separate disability of either hip or currently 
manifested separate disabilities manifested by muscle spasm, 
numbness, or sleep disturbance.  There is competent medical 
evidence that identifies anxiety and depression disorders, 
but there is no competent medical evidence that provides any 
nexus between these disorders and the veteran's service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine.  The veteran 
has offered statements regarding his belief of a relationship 
between what he believes are disabilities and his service-
connected disability, but he is not qualified, as a lay 
person, to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
Board therefore concludes that without the requisite 
competent medical evidence establishing either that he has 
currently manifested disability or that currently manifested 
disability is related to service or is proximately due to or 
has been chronically worsened by service-connected 
disability, the claims of entitlement to service connection 
for hip disability, disabilities manifested by muscle spasm, 
numbness, and sleep disturbance, and anxiety and depression 
disorders are not well grounded.  Caluza and Jones.  

In a November 1997 letter the veteran and his representative 
were advised with respect to what was required to well ground 
a claim.  In a December 1997 letter the representative 
indicated that he had advised the veteran not to attend 
scheduled examinations and in that letter, and in subsequent 
letters, the representative has requested that the veteran be 
afforded various additional examinations.  However, in light 
of the determination that the above claims are not well 
grounded, VA has no duty to assist the veteran in the 
development of these claims, including affording the veteran 
examinations with respect to the issues addressed above.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for hip disability not having been submitted, the 
appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by muscle spasm, 
secondary to service-connected chronic low back strain 
associated with degenerative disc disease of the lumbar spine 
not having been submitted, the appeal with respect to this 
issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by numbness secondary to 
service-connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine not having been 
submitted, the appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for disability manifested 
by sleep disturbance secondary to service-connected chronic 
low back strain associated with degenerative disc disease of 
the lumbar spine not having been submitted, the appeal with 
respect to this issue is denied.  

Evidence of a well-grounded claim for service connection for 
anxiety and depression disorders secondary to service-
connected chronic low back strain associated with 
degenerative disc disease of the lumbar spine not having been 
submitted, the appeal with respect to this issue is denied.  


REMAND

A December 1996 RO decision denied service connection for 
thoracic back disability, lung disability, knee disability, 
leg disability, and arthritis of multiple joints.  The 
veteran was notified of this decision by official letter 
dated December 10, 1996.  A notice of disagreement was 
received in June 1997 and a statement of the case was issued 
in September 1997.  The next communication indicating a 
desire to pursue service connection for these disabilities 
was received from the veteran's representative in March 1998.  

Under controlling laws and regulations, if a decision by the 
RO is not appealed by timely filing a notice of disagreement 
and a substantive appeal, then the decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 (1999).  
A notice of disagreement and/or a substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (1999).  A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  The issue of whether a timely 
substantive appeal has been filed with respect to the issues 
of entitlement to service connection for thoracic back 
disability, lung disability, knee disability, leg disability, 
and arthritis of multiple joints is inextricably intertwined 
with the appeal of the December 1996 RO decision denying 
service connection of these disabilities.  

The record reflects that the veteran has been afforded VA 
examinations in 1996 and 1998 with regard to a service-
connected low back disability.  None of these examination 
reports reflect that the veteran's claims file was available 
for review by the examiners.  The veteran's representative 
has requested that the veteran be afforded additional 
examination.  

In light of the above the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran, 
through his representative, and request 
that he provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for chronic low back strain 
associated with degenerative disc disease 
of the lumbar spine since August 1996.  
With any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including treatment records 
from the VA Medical Center in Grand 
Island, Nebraska, from August 1996 until 
the present, that are not currently of 
record.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
chronic low back strain associated with 
degenerative disc disease of the lumbar 
spine.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected chronic low back strain 
associated with degenerative disc disease 
of the lumbar spine, including all 
neurological and orthopedic 
manifestations, setting forth in degrees 
of excursion, any limitation of motion of 
the low back.  The examiner is also 
requested to:  (1)  Express an opinion as 
to whether pain that is related to the 
veteran's service-connected low back 
disability does significantly limit the 
functional ability of the low back during 
flare-ups, or when the low back is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of additional loss of 
range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected  low 
back disability, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale should be provided for 
any opinion offered.  

3.  Then, the RO should undertake any 
further indicated development and 
readjudicate the issues currently 
remaining on appeal, taking into account 
38 C.F.R. §§ 4.40, 4.45 (1999); 
VAOPGCPREC 36-97; and DeLuca v. Brown, 
8 Vet. App. 202 (1995); where applicable.

4.  The RO should adjudicate the 
intertwined issue of whether the 
appellant has submitted a timely 
substantive appeal of the December 1996 
RO decision which denied service 
connection for thoracic back disability, 
lung disability, knee disability, leg 
disability, and arthritis of multiple 
joints.  If the decision is adverse to 
the veteran, he and his representative 
should be notified of the decision and of 
his appellate rights.  If a notice of 
disagreement is received, and a 
substantive appeal following the issuance 
of a statement of the case, the appeal 
should be returned to the Board.  

5.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the veteran any additional indicated 
development should be undertaken.  A 
supplemental statement of the case should 
be issued to the appellant and his 
representative that considers all the 
evidence of record. 

6.  With respect to the issues of an 
increased rating for chronic low back 
strain associated with degenerative disc 
disease of the lumbar spine and a total 
rating based upon individual 
unemployability due to service-connected 
disability, if any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link



